NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CURTIS S. CRUMBLEY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D19-606
                                   )
RODNEY DEON CRUMBLEY,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Curtis S. Crumbley, pro se.

No appearance for Appellee.


PER CURIAM.


             Affirmed. See Fla. R. App. P. 9.315(a).


VILLANTI, LUCAS, and SALARIO, JJ., Concur.